     8:19-cr-00019-BCB-MDN Doc # 34 Filed: 03/11/21 Page 1 of 5 - Page ID # 113




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

    UNITED STATES OF AMERICA,

                           Plaintiff,                                            8:19-CR-19

         vs.
                                                                    MEMORANDUM AND ORDER
    FRANK SADECKI,

                           Defendant.


        This matter comes before the Court on Defendant’s motion for compassionate release,

Filing 32. For the reasons stated below, the motion will be denied.

        Defendant pleaded guilty to two counts of the Information (Filing 18): possession with

intent to distribute at least 50 grams of a substance containing methamphetamine (Count I), and

possession of a digital or electronic image for counterfeiting obligations and securities of the

United States (Count II). Filing 22, Filing 30. In Defendant’s petition to enter a guilty plea he

admitted: “I possessed and intended to distribute methamphetamine in Nebraska. I possessed items

to make counterfeit money in Nebraska.” Filing 21 at 7. In evaluating “Relevant Conduct” under

United States Sentencing Guidelines (U.S.S.G.) § 1B1.3, the Presentence Investigation Report

(PSR) found that Defendant was responsible for between 400 kilograms and 700 kilograms of

converted drug weight. See Filing 28 at 8. On June 6, 2019, the Court1 adopted the PSR without

objection and sentenced Defendant to a term of imprisonment of 100 months on Counts I and II,

to be served concurrently, with four years of supervised release. Filing 30 at 2, 3. Defendant’s total

offense level was 23, and his criminal history category was VI. Filing 30 at 1.




1
  Due to the unexpected and untimely death of Senior District Judge Laurie Smith Camp, this matter was transferred
to the undersigned judge on December 31, 2020. Filing 33.
  8:19-cr-00019-BCB-MDN Doc # 34 Filed: 03/11/21 Page 2 of 5 - Page ID # 114




       In Section 603 of the First Step Act, Pub. L. No. 115-391, 132 Stat. 5194 (2018), Congress

amended 18 U.S.C. § 3582(c)(1)(A) to permit a defendant to move a sentencing court for

compassionate release “after the defendant has fully exhausted all administrative rights to appeal

a failure of the Bureau of Prisons (BOP) to bring a motion on the defendant’s behalf or the lapse

of 30 days from the receipt of such a request by the warden of the defendant’s facility, whichever

is earlier.” Defendant asserts, without evidence, that he submitted a request for compassionate

release to the warden of his facility on November 18, 2020. Accepting this allegation as true for

purposes of this Motion, more than thirty days have elapsed since the date of his request and

Defendant would have exhausted the required administrative remedies.

       Even if Defendant exhausted his administrative remedies, he has not demonstrated a

reduction in sentence is warranted. Section 3582(c)(1)(A) provides in pertinent part:

       [T]he court . . . may reduce the term of imprisonment (and may impose a term of
       probation or supervised release with or without conditions that does not exceed the
       unserved portion of the original term of imprisonment), after considering the factors
       set forth in section 3553(a) to the extent that they are applicable, if it finds that—

       (i) extraordinary and compelling reasons warrant such a reduction

               ....

       and that such a reduction is consistent with applicable policy statements issued by
       the Sentencing Commission . . . .

18 U.S.C. § 3582(c)(1)(A).

       The Sentencing Guidelines identify four general categories of qualifying circumstances,

including: (1) the defendant’s terminal illness or other serious medical condition; (2) the

defendant’s advanced age and deteriorating health; (3) dire family circumstances; and (4) other

“extraordinary and compelling” reasons as determined by the BOP Director. U.S.S.G. § 1B1.13

cmt. n.1 (2018). Defendant’s rehabilitation while incarcerated may be relevant but “is not, by itself,

an extraordinary and compelling reason for purposes of [§ 1B1.13].” Id. § 1B1.13 cmt. n.3; see

                                                  2
    8:19-cr-00019-BCB-MDN Doc # 34 Filed: 03/11/21 Page 3 of 5 - Page ID # 115




also United States v. Saldana, No. 19-7057, 2020 WL 1486892, at *3 (10th Cir. Mar. 26, 2020);

28 U.S.C. § 994(t) (“Rehabilitation of the defendant alone shall not be considered an extraordinary

and compelling reason.”).

        Defendant seeks compassionate release, asserting that his health conditions place him at an

increased risk of severe illness should he contract COVID-19. The Court does not minimize

Defendant’s medical conditions or the potential risk he faces; however, a generalized concern

about the presence of COVID-19 is insufficient to show extraordinary and compelling reasons for

release. See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere existence of

COVID-19 in society and the possibility that it may spread to a particular prison alone cannot

independently justify compassionate release.”); United States v. Melgarejo, No. 12-CR-20050,

2020 WL 2395982, at *3 (C.D. Ill. May 12, 2020), aff’d, No. 20-1802, 2020 WL 7230642 (7th

Cir. Dec. 8, 2020) (“[T]he mere presence of COVID-19 in a particular prison . . . cannot justify

compassionate release—if it could, every inmate in that prison could obtain release.”). Instead, the

court must determine whether the nature of Defendant’s increased risk is sufficiently extraordinary

and compelling to merit release from incarceration. See 18 U.S.C. § 3582(c)(1)(A).

        Defendant has not shown that his specific health conditions place him at a greater risk of

complications, nor has he shown that his conditions are being insufficiently treated. Defendant

summarily states that he is obese and has “pre-existing Hep C treatments.” Filing 32 at 2.

Defendant provides no evidence or argument that these diagnoses place him at a greater risk.

Although the Centers for Disease Control and Prevention (“CDC”) has stated that adults with

obesity “are at increased risk for severe illness” from the virus that causes COVID-19,2 the risk

depends on the severity of the patient’s obesity. See United States v. Perkins, No. 14-cr-104-LM-


2
 CDC, People with Certain Medical Conditions (Feb. 22, 2021), https://www.cdc.gov/coronavirus/2019-ncov/need-
extra-precautions/people-with-medical-conditions.html.

                                                     3
    8:19-cr-00019-BCB-MDN Doc # 34 Filed: 03/11/21 Page 4 of 5 - Page ID # 116




1, 2020 WL 4783558, at *4 (D.N.H. Aug. 18, 2020) (citing recent scientific studies and observing

that “the higher a person’s BMI is, the greater the risk that COVID-19 will prove fatal for that

person”). Defendant provides no evidence of the severity of his obesity, so the Court is unable to

assess his risk.

        Similarly, Defendant provides no indication that his treatments for hepatitis C are

ineffective or that he is still receiving treatment. The CDC has stated that “[p]eople might be more

likely to have severe disease if their medical conditions are not well controlled.”3 Absent evidence

of the severity of Defendant’s hepatitis C, the Court is unable to evaluate whether he is at an

increased risk should he contract COVID-19. See United States v. Wright, No. 17-CR-0301, 2020

WL 7334412, at *3 (D. Minn. Dec. 14, 2020) (noting that the more severe the underlying medical

condition, the greater the risk for severe illness from COVID-19).

        A reduction of his sentence to time served would also be contrary to the factors the Court

must consider under 18 U.S.C. § 3553(a), including the “nature and circumstances of the offense,”

“history and characteristics of the defendant,” “need to avoid unwarranted sentence disparities

among defendants with similar records who have been found guilty of similar conduct,” and the

need for the sentence imposed to “reflect the seriousness of the offense,” “promote respect for the

law,” “provide just punishment for the offense,” “afford adequate deterrence,” and “protect the

public.” Defendant was found responsible for possessing a significant amount of

methamphetamine and admitted to defrauding several victims with counterfeit currency.

Defendant also has a significant criminal history. Releasing Defendant after serving less than a

third of his sentence would minimize the seriousness of his offense and endanger the public.

Defendant has not shown that he cannot be cared for in prison, and the Court concludes the factors


3
 CDC, What to Know About Liver Disease and COVID-19 (Feb 8, 2021), https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/liver-disease.html.

                                                    4
  8:19-cr-00019-BCB-MDN Doc # 34 Filed: 03/11/21 Page 5 of 5 - Page ID # 117




under 18 U.S.C. § 3553(a) do not allow for compassionate release. Accordingly, Defendant’s

motion is denied.

       IT IS ORDERED.

       1.     Defendant’s Motion for Compassionate Release, Filing 32, is denied; and

       2.     The Clerk will mail a copy of this Memorandum and Order to Defendant at his last

              known address.



       Dated this 10th day of March, 2021.



                                                  BY THE COURT:


                                                  __________________________
                                                  Brian C. Buescher
                                                  United States District Judge




                                              5
